Title: To James Madison from William Marshall, 19 June 1801
From: Marshall, William
To: Madison, James


Sir,
Charleston June 19th. 1801.
Mr. Charles Pinckney, has been so good, as to send me, the enclosed, wh. I requested from him to accompany my Letter of The 16th. Inst. It came to hand too Late for Wednesday’s Post.
I have nothing further to add, on that Subject, But to express my Anxious Wish, that the Application may be Successful.
I am extremely Happy, Sir, in the occasion, wh. this Letter affords me, of Assuring you, How greatly I admire the principles, wh. have Established the present Administration, wh. I consider as the True Type of The Genius, Spirit, & character of the American Constitution. I beg leave to Tender You the Assurance of my Sincere Respect, & to proffer, the aid of my feeble Services in any of yr. Commands In Carolina. To extend The sphere of Republicanism, & The influence of your own high personal character, In this Quarter of The United States, will always afford Me particular gratification. I am Sir With great Consideration Yr. very Hbl. st.
W. Marshall
 

   
   RC (DLC). Enclosure not found.


